Citation Nr: 0827492	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-088 93	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether the reopened claim should be 
granted.



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1963 to February 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding 
that the veteran had hearing loss while in active service or 
within his first year after separation.

2.  The first indication that the veteran had a hearing loss 
disability was in 1983, some 18 years after separation from 
service; the balance of the evidence does not show that the 
hearing loss is causally related to active service.  


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
service, nor may it be presumed to be so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


A.  Notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
July 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  This pre-decisional letter also included 
a list of items needed from the veteran, as well as a list of 
items VA would make efforts to obtain.  In addition, the RO 
sent a letter with information regarding the assignment of 
disability ratings and effective dates of disability awards 
in January 2007, satisfying the Dingess requirements.  

Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board, and such notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

        B.  Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Further, he was 
afforded a VA medical examination in January 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  New and Material Evidence to Reopen the Claim

In December 1997, the veteran raised a claim of entitlement 
to service connection for hearing loss.  This claim was 
denied in a June 1998 rating decision.  The veteran did not 
file a notice of disagreement.  Consequently, the June 1998 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  However, the veteran filed a request to 
reopen his claim for bilateral hearing loss in May 2004.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the veteran's hearing loss 
claim is whether new and material evidence has been received 
to reopen the claims.  

It appears that the RO addressed the hearing loss claim on 
the merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final rating 
action denying the veteran's claim of entitlement to service 
connection for hearing loss, in June 1998, contained in-
service medical records including entry and separation 
examinations, and post-service evidence including a February 
1998 VA examination and private medical records.  Both the 
entry and separation examinations, in May 1961 and February 
1965, respectively, showed normal auditory acuity.  The post-
service evidence showed high-pitched hearing loss in an 
October 1983 hearing examination conducted by the City of 
Waco.  At that examination, the veteran reported that he was 
exposed to loud noises while serving in the Navy, but had not 
been regularly exposed to loud noise in the past fourteen 
years.  The 1998 VA examination showed hearing loss 
consistent with acoustic trauma, but did not address whether 
such trauma was incurred during active service.  As there 
were no competent opinions connecting the veteran's hearing 
loss to the period of active service, the service connection 
claim was denied.    

Evidence added to the record since the time of the last final 
denial in June 1998 included a July 2003 letter from J.A.W., 
M.D., in which the doctor opined that "the [veteran's] 
military exposure did contribute somewhat to his current 
hearing loss, to what degree is unobtainable."  In addition, 
the veteran sent a September 2004 letter in which he provided 
a description of his duties while in active service.  

The letter from Dr. W constitutes new and material evidence.  
It addresses the causal relationship between the veteran's 
hearing loss and his period of active service, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
medical opinions linking the veteran's hearing loss to his 
military service.  Finally, it does raise a reasonable 
possibility of substantiating the hearing loss claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the February 2005 rating on 
appeal, the Board may proceed with appellate review at this 
time without prejudicing the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection on the Merits

Having determined above that new and material evidence has 
been presented, the Board will now consider the underlying 
service connection claim.  

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), an organic disease 
of the nervous system (which could include sensorineural 
hearing loss) is listed as a chronic disease.  However, in 
order for the presumption to operate, such disease must have 
become manifest to a degree of 10 percent disability or more 
within one year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of hearing loss 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease are not satisfied.  




Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a non-presumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran has contended in a September 
2004 written statement that while in active service he was a 
seaman on a ship where he was frequently near and sometimes 
working with guns that were being fired.  His DD Form 214 
shows that he had duty on the USS Ingram, a destroyer, and 
that he was engaged in foreign and/or sea service for one 
year and 11 months.  While there is no documentation other 
than the veteran's statement that he was exposed to loud 
noise on a regular basis while in active service, and there 
is no indication that his vessel engaged in combat, the Board 
concedes, for the purpose of the present decision, that 
exposure to loud noise may have occurred during live fire of 
naval guns and from other onboard equipment, and there is 
also no evidence refuting the veteran's description of his 
job duties in the Navy.   




That being said, the veteran must show more than exposure to 
loud noise.  Rather, he must show the current hearing loss is 
a result of such in-service exposure.  That has not been 
demonstrated here, as will be explained below.      

In the present case, the service treatment records are silent 
as to any complaints or evidence of hearing loss.  The 
February 1965 separation examination indicates that hearing 
acuity was normal.  

Following separation from service, hearing loss was first 
demonstrated in a 1983 hearing examination conducted by the 
City of Waco.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint, and the 
amount of time that haselapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).    

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran reported at his February 
1998 VA examination that he has experienced gradual hearing 
loss since the early 1970s.  Upon subsequent examination in 
January 2005, he reported a 30-year history of hearing loss.  
Even if his statements can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for several decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent medical evidence or 
through his statements.  Moreover, the weight of the evidence 
fails to demonstrate that the current hearing loss is 
causally related to active service, as will be discussed 
below.




In the present case, the evidence of record contains a 
favorable opinion linking the veteran's current hearing loss 
to active service.  As noted above, a July 2003 letter 
written by Dr. W contains the opinion to the effect that the 
veteran's exposure to noise in the Navy contributed 
"somewhat" to his current hearing loss, although to an 
"unobtainable," i.e., uncertain degree. 

The evidence of record also includes a VA examination report 
dated in January 2005 which reached the opposite conclusion 
of Dr. W.  Specifically, the VA examiner found that, based on 
the veteran's normal hearing acuity at separation from active 
service, as well as his extensive history of civilian noise 
exposure working for a fire department, that the veteran's 
current hearing loss is not likely to be causally related to 
his military service.  

The Board finds that the unfavorable January 2005 conclusion 
of the VA examiner carries a higher probative weight than the 
favorable opinion provided by Dr. W in July 2003.  The VA 
examination report was based on a review of the claims file 
and was offered in conjunction with an objective examination.  
By contrast, while Dr. W noted the veteran's potential 
history of acoustic trauma on shipboard (which the Board is 
willing to concede)," there is no indication that he 
reviewed the claims file, and he failed to provide a clear 
rationale in support of his opinion.  For example, he cited 
both the veteran's military service and his post-service work 
at a fire department as possible sources of noise exposure, 
without explaining why the current hearing loss was more 
attributable to one than the other.  Moreover, he failed to 
address the 18-year gap between separation from active 
service and the first indication of hearing loss in 1983, 
noted during a hearing exam conducted by the City of Waco.  
For these reasons, Dr. W's opinion is found to be less 
probative than the January 2005 VA examiner's opinion.  
Accordingly, the greater weight of the probative evidence 
fails to demonstrate a causal relationship between the 
current hearing loss and active service.      

The veteran himself believes that his current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As a result, his lay opinion does not 
constitute competent medical evidence and lacks sufficient 
probative value to overcome the other evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).      

In conclusion, the overall competent evidence of record does 
not demonstrate that the current hearing loss disability is 
related to the veteran's active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

The reopened claim for bilateral hearing loss is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


